Citation Nr: 0614577	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his granddaughter




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.  

The veteran, his wife, and his granddaughter presented sworn 
testimony during a hearing on appeal held by video conference 
in September 2005 before the undersigned Acting Veterans Law 
Judge.  Shortly after the hearing, the veteran's 
representative presented additional evidence, consisting of 
pertinent recent VA medical records and a private 
otolaryngologic evaluation report, along with a waiver of 
initial RO review of this new evidence.  See 38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  Since the initial grant of service connection, effective 
in June 2002, the veteran's service-connected PTSD has been 
manifested by reduced reliability and productivity, but there 
is no evidence of more severe symptomatology, such as 
suicidal ideation, illogical or obscure speech, near-
continuous panic or depression, or impaired impulse control.  

2.  Between June 2002 and the present, the veteran's 
bilateral hearing loss has been manifested by hearing acuity 
at Level II in the right ear and Level II in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his service-connected PTSD and 
hearing loss are entitled to higher disability ratings than 
those currently assigned.  

As a preliminary matter, the Board must examine whether all 
due process requirements were satisfied in this case.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and, 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was notified of the evidence 
necessary to substantiate his claims, and of his and VA's 
respective responsibility to identify and obtain such 
evidence in letters dated in August 2002 and March 2004.  The 
Board notes that both of the claims on appeal began as 
service connection claims.  When service connection was 
established, the veteran disagreed with the disability 
ratings assigned to each disability.  The August 2002 letter 
was in connection with the veteran's claim for service 
connection for PTSD and hearing loss.  The letter explained 
the veteran's and VA's respective duties for obtaining 
evidence, and also explained the type of information and 
evidence needed to substantiate each claim.  Following that 
letter, the veteran's claim for service connection for PTSD 
was awarded in a March 2003 rating decision, and his claim 
for service connection for hearing loss was awarded in a July 
2004 rating decision.  The veteran timely disagreed with each 
of those decisions, which are currently on appeal.  In March 
2004, the RO sent the veteran a letter explaining the type of 
evidence needed to substantiate a claim for an increased 
rating for PTSD.  That letter requested that the veteran 
inform VA if there was any other information or evidence that 
the veteran thought would support his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The veteran was not sent a separate VCAA 
letter for his increased rating claim for hearing loss.  
However, as noted, the increased rating claim was a 
downstream issue from the original service connection claim, 
and, thus, a separate VCAA notice for the downstream issue 
was not required. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for PTSD and 
hearing loss.  He was also provided with notice of what was 
needed to substantiate a claim for an increased rating for 
PTSD.  However, he was not provided with notice of the type 
of evidence necessary to establish an effective date for 
either of those claims or a disability rating for the hearing 
loss claim.  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran's 
claims for service connection for PTSD and hearing loss have 
both been substantiated, and effective dates and disability 
ratings were assigned.  See Dingess, slip op. at 20.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for higher 
ratings for PTSD and hearing loss, any issue as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that he was afforded several VA examinations for 
purposes of compensation regarding both disabilities at 
issue.  VA medical records have been obtained and reviewed.  
He was provided with a personal hearing.  Additionally, the 
veteran's representative submitted additional copies of 
recent VA records and a private medical record following the 
hearing on appeal.  Neither the veteran, his wife, nor his 
representative has identified any additional evidence to be 
obtained prior to an informed decision on his claims.

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibilities 
to identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
I.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the applicable regulatory rating criteria, PTSD, along 
with other anxiety disorders, is rated under a "General 
Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is assigned when 
the medical evidence reflects the following symptomatology:  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, evidence reflecting the 
veteran's condition between June 2002 and the present must be 
evaluated.  

Review of the evidence of record reflects that the veteran 
initially sought treatment for PTSD from VA in 2002.  The 
report of the initial mental health evaluation in June 2002 
reflects that the veteran had survivors' guilt, and had 
experienced an increase in war-themed nightmares over the 
previous several years.  He also reported increased intrusive 
memories of the war which left him feeling depressed and 
moody.  During the examination, his wife helped him remember 
various details about his wartime experiences and his current 
life.  Cognitive testing showed mild to moderate dementia.  
Following the evaluation, diagnoses rendered included:  
"Resurgent PTSD symptoms, most likely aggravated by evolving 
dementia" and depressive and anxiety symptoms.  It was 
determined that his treatment would consist of medication and 
medication monitoring as individual or group therapy was not 
shown to be helpful in patients with dementia and memory 
impairment.  

The veteran underwent a VA PTSD examination in February 2003.  
The examiner rendered a diagnosis of severe and chronic PTSD, 
as manifested by trauma during World War II, with subsequent 
intrusive memories, nightmares, insomnia, hypervigilance, 
hyperstartle response, avoidance of thoughts and activities 
related to the war and decreased interested level.  The 
examiner assigned a current global assessment of functioning 
score (GAF) "for PTSD" of 40.  The examiner also rendered a 
diagnosis of depressed mood as manifested by dementia 
symptoms, including impaired memory, apraxia, disturbance in 
executive functioning and evidence of bifrontal lobe brain 
atrophy and depressive symptoms, including insomnia, poor 
appetite, low energy, guilt feelings, decreased interest and 
social withdrawal.  A "current GAF for dementia with 
depression" of 40 was assigned.  The examiner commented that 
the veteran was not mentally capable of managing his funds, 
but he had no difficulty (mentally) performing activities of 
daily living.  However, he did have difficulty establishing 
and maintaining effective work and social relationships due 
to his anxiety and depression.  He had difficulty 
understanding complex commands due to his poor memory, but he 
did not pose a threat of danger or injury to himself or 
others.  

Service connection for PTSD was granted by rating decision of 
March 2003, effective in June 2002, reflecting the date he 
filed the claim for service connection.  A 50 percent 
disability rating was assigned at that time.  In a May 2003 
rating decision the veteran was determined to be incompetent 
to handle disbursement of VA funds.

Outpatient treatment reports reflect that the veteran's 
medical care providers experimented with various medications 
to enhance the veteran's mood and to help him sleep.  A June 
2003 report reflects that the veteran's wife described him 
having increased difficulties with direction finding, 
mechanical aptitude, and short term memory.  In November 
2003, an outpatient treatment report reflects that the 
veteran got lost driving home, that he was having severe 
flash backs, and had been disoriented.  In December 2003, the 
treatment reports reflect that his wife had to quit her job 
to stay home and care for the veteran.  Upon a mini-mental 
examination, significant decrease was noted in mental status, 
as he was alert and oriented fully only to person.  A GAF of 
30 was assigned for the two diagnoses of PTSD and dementia.  
The psychiatrist wrote that he had spent 45 minutes with the 
veteran and his wife and that in his opinion the veteran was 
unable to care for himself and required an attendant at all 
times

The veteran underwent another VA examination for purposes of 
compensation in April 2004.  The veteran reported having 
nightmares about combat and sinking submarines almost every 
night and that he goes "back to the war in my dreams every 
night."  On examination, the veteran demonstrated fluent 
speech, and he denied suicidal or homicidal ideation.  He 
denied symptoms of depression, panic disorder, or obsessive-
compulsive disorder.  Following the clinical examination, the 
examiner noted that the veteran continued to demonstrate 
symptoms of PTSD in the mild to moderate range.  A GAF 
"associated with his PTSD" of 60 was assigned.  The 
examiner noted that the veteran was demonstrating dementia as 
well, and that he was not competent to manage his funds.  The 
examiner concluded the report with the following:  "Overall, 
his current PTSD is resulting in a mild to moderate degree of 
impairment in adaptation, interaction, and social functioning 
and mild to moderate degree of impairment in flexibility and 
efficiency in an occupational setting.  His overall level of 
disability secondary to the PTSD is mild to moderate."

A July 2004 outpatient treatment report reflects that the 
veteran had been having "florid" PTSD symptoms since 
September 11th, 2001.  His wife stated that he had nightmares 
and night sweats.  She also stated that she needed to help 
him with dressing, and had to prod him to perform grooming 
and bathing functions.  The treating physician administered a 
mini mental status examination and concluded that the 
veteran's dementia was moderately severe.  

Another VA examination was conducted in January 2005.  The 
examiner indicated that the claims file was available for 
review at the evaluations.  During the examination, the 
veteran had significant problems with orientation.  He was 
attentive and he was cooperative and pleasant throughout the 
examination, however his thought process was often illogical 
and his memory was severely  impaired for immediate, recent, 
and remote events.  There was no evidence of delusional 
content or hallucination.  The examiner rendered diagnoses of 
PTSD and dementia.  A GAF score of 55 was assigned for the 
PTSD and a 40 for the dementia.  The examiner described the 
veteran as exhibiting moderate symptoms associated with PTSD.  
The veteran's wife suggested that he has nightmares in which 
he hits the headboard and says that he is seeing sailors from 
the war.  She reported that he has thoughts about the war on 
a regular basis especially since September 11th.  The veteran 
said that he does think about the war more than he used to, 
and his wife said that he does not watch war movies.  The 
veteran described an exaggerated startle reaction and some 
hypervigilance.  Also the veteran's wife suggested that he 
has some emotional detachment from others and at times can 
appear to be affectively shutdown.  His wife suggested that 
his symptoms have worsened since September 11 although the 
veteran was unsure of how long he has actually had his 
symptoms.

The examiner stated that in terms of his social adaptability 
and interactions with others, the PTSD was probably having 
more of a moderate impact, and the dementia was having a more 
significant impact.  In terms of his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner the examiner stated that the PTSD would 
have more of a moderate impact and the dementia would have a 
much more significant impact.  In conclusion, the examiner 
estimated the veteran's level of disability for PTSD to be in 
the moderate range, while the dementia was in the more severe 
range.  The examiner confirmed that the veteran did not 
appear capable of handling his own funds.  The examiner 
stated that the veteran's dementia did not appear likely to 
be the progression of the PTSD.  Rather, it appeared that as 
the veteran's dementia had developed his PTSD symptoms began 
to manifest themselves more than in the past.  Nevertheless, 
he concluded that it was not likely that the dementia 
represented progression of the PTSD.

The report of an August 2005 treatment visit reflects that 
the veteran seemed to reminisce about WWII all the time.  The 
treating physician felt that the reminiscing may be more a 
manifestation of Alzheimers, or dementia, rather than PTSD.

A VA examination to determine whether the veteran was 
housebound was conducted in September 2005.  The report of 
this examination shows that the veteran was unable to dress 
himself, shave, bathe or feed himself due to dementia.  He 
was unable to focus long enough to perform these tasks and 
had difficulty holding utensils, so that he spilled food when 
he ate.  His wife reported that his dementia had 
significantly progressed over the previous year and that his 
ability to perform any activities of daily living had 
essentially ceased.  The examiner rendered diagnoses of PTSD 
and dementia and commented that the veteran's disability was 
due to profound dementia.

During an outpatient visit in September 2005, the veteran's 
wife again reported that the veteran's attention span was not 
long enough for him to sit and eat.  She requested a 
prescription for nicotine patches, stating that she wanted to 
take away his lighters because that she was scared he would 
start a fire while trying to smoke.  

The veteran's wife and granddaughter presented sworn 
testimony during a video conference hearing on appeal in 
September 2005, at which the veteran also appeared.  The 
veteran's wife testified that she had to take care of his 
daily needs and that he seemed to live in the past, during 
the war, reexperiencing events on his ship and having 
nightmares about the war.  She and her granddaughter also 
testified about the financial hardships that the veteran's 
condition was imposing on them, as the veteran's wife had had 
to quit her job and hire out the yard work.

Upon longitudinal review of the evidence of record, it is 
clear that the veteran's overall condition has deteriorated 
greatly since he first sought treatment for PTSD in 2002.  
Since that time, he has been adjudicated incompetent for 
purposes of handling his VA benefits and has become unable to 
perform activities of daily living.  The gradual diminishment 
of his mental status and acuity is reflected in the medical 
records over the past several years.  It is the 
responsibility of the VA, however, to attempt insofar as 
possible, to assign a disability rating to the veteran's 
PTSD, accurately representing that level of overall 
functional impairment which is due to his service-connected 
disability.  

Various GAF Scores have been assigned to the veteran's level 
of functioning, 40 in February 2003 and 60 in April 2004.  In 
January 2005, a 55 was assigned for PTSD and a 40 for 
dementia.  According to the American Psychiatric Associations 
Diagnostic and Statistical Manual-IV, a GAF score between 51 
and 60 reflects overall moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score between 31 and 40 reflects some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas such as work or school, family relations, 
judgement, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  38 C.F.R. 
§ 4.130.  Thus, it appears that the veteran's GAF score for 
his PTSD has hovered in the moderate range.  

Regarding the complex interrelationship between the veteran's 
PTSD and dementia, initially the veteran's treating 
physicians felt in June 2002 that his PTSD was most likely 
aggravated by his evolving dementia.  However, in January 
2005, the VA examiner described the veteran's PTSD symptoms 
as manifesting more as the dementia developed.  He concluded 
that it was not likely that the dementia represented a 
progression of the PTSD.  Moreover, the examiner was able to 
assign separate GAF scores for the veteran's PTSD and 
dementia, with the dementia having a lower score.  

Upon consideration of the entire evidence of record, the 
Board concludes that a disability rating of 50 percent under 
the General Rating Formula for Mental Disorders more nearly 
approximates the veteran's level of impairment due to PTSD 
during the time period at issue, and the preponderance of the 
evidence is against assignment of a higher rating at this 
time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

To the extent that the veteran's dementia may be closely 
related to his PTSD, the Board finds that the dementia is not 
a progression of his PTSD, as explained by the January 2005 
examiner.  Thus, the Board cannot consider impairment arising 
solely from dementia in assigning the proper disability 
rating to his PTSD.  In determining that assignment of a 
higher disability rating is not warranted, the Board is 
mindful of the veteran's progressive deterioration over the 
years.  However, overall, the medical professionals who have 
evaluated and treated the veteran have described his PTSD 
symptomatology as moderate in nature, throughout the time 
period at issue in this appeal.  Although the veteran's 
overall level of functioning has progressively diminished 
between June 2002 and the present, this appears to be due to 
worsening dementia and not PTSD.  Rather, his PTSD 
symptomatology has remained relatively stable through the 
past several years.  

The Board finds no evidence to support a 70 percent 
disability rating for PTSD.  The record contains no evidence 
of PTSD symptoms analogous to suicidal ideation, obsessional 
rituals, illogical speech, or near-continuous panic.  Rather, 
the veteran consistently presents with no indications of 
suicidal ideations.  In the April 2004 VA examination, the 
veteran had fluent speech, and he denied symptoms of 
depression, panic disorder, or obsessive-compulsive disorder.  
There was some disorder in thought, but no grandiosity or odd 
motor behavior noted.  In the January 2005 VA examination, 
the examiner consistently described the veteran's PTSD 
symptoms as moderately disabling.  The examiner stated that 
the PTSD had a moderate impact on the veteran's ability to 
maintain employment and a moderate impact on his ability to 
socially adapt and interact with others.  The Board finds 
that evaluating all the evidence of record, the veteran's 
overall symptomatology from PTSD throughout the time period 
at issue results in impairment with reduced reliability and 
productivity, properly equating to a 50 percent disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is cognizant of the veteran's and his wife's 
sincerely-expressed belief that his PTSD is more disabling 
than is reflected by the currently-assigned 50 percent 
disability rating.  The written contentions and hearing 
testimony are considered credible and are helpful to the 
Board in understanding the effect his disability has upon his 
life and daily functioning.  The Board is also sympathetic to 
the financial hardships incurred when the veteran's wife had 
to leave her job to care for the veteran on a full-time 
basis.  However, since neither the veteran nor his wife is a 
medical expert, they are not competent to express an 
authoritative opinion regarding the extent of his PTSD-
related impairment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record shows that much of 
the veteran's impairment is due to the nonservice-connected 
dementia.

Thus, the Board is of the opinion that a 50 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD.  As the 
criteria for a disability rating in excess of 50 percent have 
not been met, a higher disability rating is not warranted.  
For the reasons discussed above, the evidence in this case is 
not so evenly balanced as to allow application of the benefit 
of the doubt rule embodied in law and VA regulations.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 50 percent for PTSD.  The 
veteran's claim for a disability rating in excess of 
50 percent therefore must be denied.

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture, so as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the January 2005 VA examination, it 
was noted that the veteran worked as a painter for 45 years, 
and then a meat carver for a few years.  Although he had to 
stop the job as a meat carver due to problems with his 
memory, there is no indication in the record, nor does the 
veteran contend, that PTSD alone causes marked interference 
with employment or frequent hospitalizations, such that it is 
impractical to apply the regular scheduler standards.  Thus, 
in the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.

II. Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

Service connection was granted for bilateral hearing loss in 
a decision of July 2004.  A zero percent disability rating 
was assigned at that time, effective in June 2002.  The 
veteran filed a notice of disagreement with this decision.  
Because the veteran has perfected an appeal as to the 
assignment of the initial rating for bilateral hearing loss 
following the initial award of service connection for 
bilateral hearing loss, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, evidence reflecting the veteran's condition 
between June 2002 and the present must be evaluated.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

The results of a February 2003 VA audiologic examination 
report revealed an average pure tone threshold in the 
veteran's right ear of 47.5 decibels and a speech recognition 
ability of 88 percent.  The average pure tone threshold in 
the veteran's left ear was 62.5 decibels with a speech 
recognition ability of 92 percent.  Such results translate to 
a numeric designation of hearing impairment of level II in 
the right ear and level II in the left ear.  That degree of 
hearing impairment equates to a zero percent disability 
evaluation.  38 C.F.R. § 4.85.

In April 2004, the veteran stated that he has difficulty 
hearing the television along with difficulty hearing on the 
telephone and that these difficulties make him very upset.

The results of a June 2004 VA audiologic examination report 
revealing an average pure tone threshold in the veteran's 
right ear of 61 decibels and a speech recognition ability of 
96 percent.  The average pure tone threshold in the veteran's 
left ear was 66 decibels with a speech recognition ability of 
92 percent.  Such results translate to a numeric designation 
of hearing impairment of level II in the right ear and level 
II in the left ear.  That degree of hearing impairment 
equates to a zero percent disability evaluation.  38 C.F.R. § 
4.85.

A January 2005 statement from the veteran's pastor reflects 
his impression that the veteran's hearing problem restricts 
his interactions with other people because the veteran has to 
read lips to understand properly.  

Testing done by a private physician in March 2005 reflects 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.  

During the September 2005 hearing, the veteran's wife and his 
granddaughter testified that he could not hear the doorbell 
ring and had trouble hearing people talking conversationally.

During the time period at issue in this appeal, i.e., between 
the initial grant of service connection, effective in June 
2002, and the present, when applying the veteran's 
audiometric test results to the regulatory rating criteria, 
the calculation consistently yields a zero percent disability 
rating.  None of the results reflects decreased hearing 
acuity even close to the level required for the assignment of 
a 10 percent disability rating, or higher.  Furthermore, 
since none of the certified audiologic examinations have 
revealed that all puretone thresholds at specified 
frequencies are 55 decibels or more or that the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, an exceptional pattern of 
hearing impairment has not been demonstrated.  38 C.F.R. § 
4.86.

The Board is cognizant of the veteran's complaints and 
frustration with his hearing loss; however, his hearing loss 
simply is not so severe as to warrant a compensable 
disability rating under the regulations governing the award 
of VA compensation benefits for decreased hearing acuity.  As 
set forth above, the evaluation of hearing loss involves a 
purely mechanical application of the rating schedule to the 
hearing test results; adjudicators have little room for 
individual judgment under the laws and regulations governing 
compensation for hearing loss.  The preponderance of the 
evidence is against the claim for an increased disability 
rating for bilateral hearing loss and the appeal must be 
denied.

The Board has also considered whether the veteran's hearing 
loss standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet 
App. at 94; Shipwash, 8 Vet. App. at 227.  However, the 
record contains no evidence that the veteran's noncompensable 
hearing loss alone causes marked interference with employment 
or frequent hospitalizations, such as to render impractical 
the application of the regular scheduler standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Assignment of a disability rating greater than 50 percent for 
PTSD is denied.

Assignment of a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


